Case 19-30083              Doc 194         Filed 10/03/19 Entered 10/03/19 19:04:00           Desc Main
                                           Document      Page 1 of 13



                        I N T H E U N I T E D S TAT E S B A N K R U P T C Y C O U R T
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                            CHARLOTTE DIVISION


In re:


BALLANTYNE BRANDS, LLC,                                                     Case Number 19-30083
aDelaware limited liability company,
                                                                                  Chapter 11
                                                    Debtor.                 (Jointly Administered)
In re:


BALLANTYNE BRANDS, LLC,                                                     Case Number 19-30084
aNorth Carolina limited liability company.
                                                                                  Chapter 11
                                                    Debtor.                 (Jointly Administered)

                       FINAL        A P P L I C AT I O N   OF    PEARCE       LAW   PLLC
       FOR       ALLOWANCE               OF     C O M P E N S AT I O N   AND    REIMBURSEMENT
                                                 OF    EXPENSES



 Applicant:                                                 PEARCE LAW PLLC


 Representing:                                              Debtors (application is made only in
                                                            case number 19-30083)

 Date of Retention:                                         Effective as of the Petition Date




 Period for compensation and                                January 18, 2019 through February 27,
 Reimbursement:                                             2019 (the Application Period)



 Amount of Fees Requested:                                  $32,540.00

Amount of Expenses (excluding                               $      436.41
 PA C E R ) f o r R e i m b u r s e m e n t :

Amount of PACER Expenses                                    $0

 To t a l :                                                 $32.976.41



This is aFINAL application.
 Case 19-30083     Doc 194   Filed 10/03/19 Entered 10/03/19 19:04:00     Desc Main
                             Document      Page 2 of 13



       Pursuant to 11 U.S.C. §§ 330 and 331, and Fed. R. Bankr. P. 2016 and

2002(a)(6), and the Order Confirming Joint Plan of Liquidation, entered on

September 3, 2019 (Doc. 181), PEARCE LAW PLLC applies for the allowance of

professional fees and the reimbursement of expenses, and states and represents as

follows:


       1.    The allowance of professional fees and expenses is governed by 11 U.S.C.

§§ 330 and 331 and Fed. R. Bankr. P. 2016.

       2.    The Court has jurisdiction over this Application under 28 U.S.C. §§ 157

and 1334. This is acore matter under 28 U.S.C. §157(b)(2).

       3.    Ballantyne Brands, LLC, aDelaware limited liability company

(Ballantyne Brands), and Ballantyne Brands, LLC, aNorth Carolina limited liability

company, are the debtors and filed separate petitions for relief on January 18, 2019.

       4.    The Court approved Ballantyne Brands’ application to employ Pearce

Law PLLC. [Doc. 41.]

       5.    Pearce Law has performed necessary and reasonable services, and

incurred reasonable expenses, on behalf of Ballantyne Brands .

                        Description of Services Rendered

       6.    During the Application Period, the major items Iworked on included

extensive work on preparing first day motions, especially given significant pre¬

petition defaults on the debtor’s intellectual property licenses on its only saleable

product; and extensive work to understand the cash needs of the debtor during the

projected life of the bankruptcy case.
 Case 19-30083       Doc 194    Filed 10/03/19 Entered 10/03/19 19:04:00       Desc Main
                                Document      Page 3 of 13


      7.        Adetailed description of services rendered is set forth on Exhibit 1.

Exhibit 1is prepared from time records entered when the services were rendered or

shortly thereafter. These records are kept as business records in the ordinary course

of business by Pearce Law.

      8.        Usually, Ireserve the right not to charge clients for brief telephone calls

or email communications. Such matters might be reflected in the timekeeping entries

on Exhibit 1.


      9.        The descriptions in Exhibit 1are intended to be reasonably descriptive

and to satisfy the requirements described in Rum Creek Coal Sales, Inc. v. Caperton,

31 F.3d 169, 179-80 (4th Cir. 1994) (in seeking allowance of fees, lawyers must

describe specifically the tasks performed,” and not just state “letter to client’       o   r




legal research”).

      10.       1believe that the services rendered on behalf of Ballantyne Brands were

reasonable.


                           Rate Amount and Reasonability

      11 .      Icharged $400.00 per hour for work on behalf of Ballantyne Brands.

This rate was my standard rate when 1originally was contacted by Ballantyne

Brands. Iordinarily charge and collect ahigher rate from clients.

      12.       This rate is reasonable. In 2014, before forming Pearce Law, Icharged

local clients $550 per hour and national clients $750 per hour.

      13.       When forming Pearce Law, Ireduced my hourly rate to reflect, among

other things, lower overhead.
 Case 19-30083     Doc 194    Filed 10/03/19 Entered 10/03/19 19:04:00      Desc Main
                              Document      Page 4 of 13



       14.    Iwas admitted to practice law in North Carolina and this Court in 1991.

Iam agraduate of Harvard Law School, cum laude, 1991.1 am admitted to all federal

courts in North Carolina and to the United States Courts of Appeal for the Fourth,

Eighth, and Eleventh Circuits. Iam an author for the American Bankruptcy

Institute’s Volo Circuit Court Opinion First Responder service (https://volo.ahi.org). I

am aSenior Fellow of the Litigation Counsel of America, and have spoken at

professional conferences, most recently in December 2016.

       15.    My rate is reasonable.

                              Lodestar Reasonability

       16.    The amounts requested for my fees are reasonable under traditional

lodestar analysis and 11 U.S.C. §330.

       17.    Before entering into bankruptcy, the debtor (Ballantyne Brands, LLC,

the North Carolina entity, existed on paper only) was in financial disarray

notwithstanding the efforts of Mr. Roberts, Ballantyne Brands’ President, to

establish order out of chaos. The number of Ballantyne Brands’ employees had

drastically diminished before the commencement of the bankruptcy case. Several

lawsuits had been settled with no apparent strategic plan. There was no endgame on

the petition date; the status of the electronic cigarette industry was (and remains) in

flux due to litigation and regulation.

      18.     This led to controversy with Fontem once Ballantyne Brands entered

bankruptcy.

      19.     In that regard, Iworked with Fontem’s counsel and with Ballantyne
 Case 19-30083               Doc 194          Filed 10/03/19 Entered 10/03/19 19:04:00   Desc Main
                                              Document      Page 5 of 13



Brands’ officers and personnel to gather information that would allow the parties to

have informed discussions based on facts that both sides could agree were reasonably

correct.



          20.       This is but one example of the unusual circumstances encountered after

the petitions were filed.^

                                      Discounts for Services Rendered


          21.       Usually, Ido not charge for routine telephone calls with clients. Those

calls frequently do not show up on billing records or invoices.

          22.       In my discretion, Ihave discounted certain time entries. Certain

discounts are shown on Exhibit 1. However, there may be circumstances where I

turned off time-keeping software or manually reduced the time entry before

preparing the invoice attached as Exhibit 1(discounts in the latter category thus are

not reflected on Exhibit 1).

          23.        Ialso do not charge for my time incurred with certain administrative

tasks, such as time spent having copies made or going to the post office. Time spent

on these tasks may not be shown on Exhibit 1.

          24.       Where time entries state there is “NO CHARGE” the time associated


with the task is omitted from, or the discount is shown on. Exhibit 1.




^Another example is the refiling of certain documents required for Ballantyne
Brands, LLC, aNorth Carolina limited liability company. Prior management for
Ballantyne Brands had conducted business as aNorth Carolina limited liability
company on occasion, and had filed Articles of Organization with the North
Carolina Secretary of State. Prior management had not, however, obtained an EIN
for the North Carolina EIN. An EIN was obtained after filing and amended
d o c u m e n t s w e r e fi l e d w i t h t h e C o u r t .
 Case 19-30083      Doc 194    Filed 10/03/19 Entered 10/03/19 19:04:00      Desc Main
                               Document      Page 6 of 13


         25.   The discounts shown on Exhibit 1were not previously negotiated.

        Expense Reimbursement Guidelines, As Applied to this Application

         26.   As amatter of course, Ido not charge my clients for mail sent to my

clients, for small copy or print jobs, for mileage, or for modest parking expenses.

         27.   Ido charge clients for out-of-pocket expenses that are not immaterial.

including filing fees, overnight delivery fees, large copy charges, are large mailing

fees.


         28.   The expenses requested in this Application are for relatively larger print

and postage transactions involving creditors.

         29.   There are no PACER charges included in this Application. Such charges

ordinarily are included in my overhead.

                                 Interim Compensation

         30.   Pearce Law has not received any interim compensation.

         31.   Before the commencement of the cases, Pearce Law received a$30,000

retainer to pay for pre-filing fees and expenses. $3,434 of this retainer was used for

filing fees for the two debtors. The remainder was used for pre-petition fees.

including significant fees incurred in investigating the relationship between

Ballantyne Brands (as defined above) and the North Carolina limited liability

company bearing the same name. Pearce Law wrote off (forgave) all amounts fees

that had been earned but that were unpaid as of the petition date.

                              Sharing of Compensation

         32.   No compensation has been or will be shared.
 Case 19-30083    Doc 194    Filed 10/03/19 Entered 10/03/19 19:04:00       Desc Main
                             Document      Page 7 of 13


                                       Notice


      33.    Notice of this Application has been given to: the United States

Bankruptcy Administrator for this district; the 20 largest unsecured creditors in the

Ballantyne Brands, LLC, aDelaware limited liability company, bankruptcy case (19-

30083); and all persons and entities receiving electronic notice via ECF.




      WHEREFORE, Pearce Law PLLC respectfully requests that the Court allow

Pearce Law compensation in the amount of $32,540.00, that the Court allow Pearce

Law to be reimbursed out-of-pocket expenses in the amount of $436.41, for atotal of

$32,976.41, and that the Court grant Pearce Law such additional relief as the Court

deems reasonable and just.




October 3, 2019


                                                    5!L/
                                       Bradley KPeaBce
                                       NC State Bar No. 18368
                                       PEARCE LAW PLLC
                                       101 N. Tryon Street, Suite 112
                                       Charlotte, NC 28246
                                       704-910-6385

                                       980-321-0593 (fax)
                                       brad@bepearcelaw.com
 Case 19-30083    Doc 194    Filed 10/03/19 Entered 10/03/19 19:04:00      Desc Main
                             Document      Page 8 of 13



                            C E R T I F I C AT E O F S E R V I C E


The undersigned certifies that atrue copy of the foregoing application has been
served on the date hereof on counsel for the Consolidated Debtor, the United States
Bankruptcy Administrator, and to all parties and parties in interest receiving notice
v i a E C F.




October 3, 2019




                                          Bradley W. Pe^ce
                                          NC State Bar No. 18368
                                          PEARCE LAW PLLC
                                          101 N. Tryon Street, Suite 112
                                          Charlotte, NC 28246
                                          704-910-6385

                                          980-321-0593 (fax)
                                          brad@bepearcelaw.com
Case 19-30083           Doc 194        Filed 10/03/19 Entered 10/03/19 19:04:00                                 Desc Main
                                       Document      Page 9 of 13




                                                                                                         INVOICE

I     PEARCE LAW




Pearce Law PLLC
                                                                                                                I n v o i c e # 11 3 0
                                                                                                            Date: 10/03/2019
                                                                                                       D u e O n : 11 / 0 2 / 2 0 1 9




PO Box 31846
Charlotte. North Carolina 28231



Ballantyne Brands LLC, ADelaware Limited Liability Company
Suite 120 10700 Sikes Place

Charlotte, North Carolina 28277



00034-Ballantyne Brands LLC, aDelaware limited liability company

Debtor in possession (post-filing)

  Type         Date                          Notes                     Quantity      Rate        Discount             To t a i

 Service   01/22/2019    Draft: Finish, proof and file first day          5.00 $400.00 -$200.00         $ 1 , 8 0 0 . 0 0
                         motions. (NO CHARGE FOR TIME SPENT
                         FILING)

 Service   01/23/2019    Communications: Communications                   0.70 $400.00                                   $280.00
                         regarding DSC Services II security
                         agreement.

 Service   01/23/2019    Communications: Telephone conference             0.50 $400.00                                   $200.00
                         with BB's corprate parents' officers
                         regarding filing of petition and next steps

 Service   01/23/2019    Draft: Prepare corrected application to          0.50     $ 0 . 0 0                                  $0.00
                         employ Pearce as counsel for debtors (NO
                         CHARGE)

 Service   01/23/2019    Court: Prepare for and attend court for          6.80 $400.00                               $2,720.00
                         hearing on first day motions.

 Service   01/24/2019    Draft: Prepare amended petition for              0.60 $400.00                                   $240.00
                         Ballantyne Brands NC to add EIN and file
                         s a m e .



 Service   01/24/2019    Draft: Prepare and serve notices of hearing      2.20 $400.00         75.0%    $   2    2   0    .    0   0
                         on First Day Motions

 Service   01/25/2019    Draft: Draft and serve Notice of                 1.10 $400.00                                   $440.00
                         Commencement of Bankruptcy Case in
                         Superior Court for Mecklenburg County,
                         NC, to stop levy of bank account by
                         Sheriffs department.




                                                     Page 1of 5

                                                                                                        [EXHIBIT 1]
Case 19-30083                   Doc 194               Filed 10/03/19 Entered 10/03/19 19:04:00                                             Desc Main
                                                      Document      Page 10 of 13
                                                                                                                      I n v o i c e # 11 3 0 - 1 0 / 0 3 / 2 0 1 9




 Service   01/25/2019            Case Management: Upload documents to                                  0.60   $400,00                              $240.00
                                 BA's website (tax returns and insurance
                                 documents


 Service   01/25/2019            C o m m u n i c a t i o n s : E m a i l w i t h M r. R o b e r t s    0.40 $400.00     1 0 0 . 0 %                    $0.00
                                 and others regarding possible formation of
                                 creditors’ committee and other matters. (NO
                                 CHARGE)

 Service   01/31/2019            Meeting or Conference: Meet with Mr.                                  1.00 $400.00                                $400.00
                                 Roberts et al. to discuss various issues

                                 relating to Fontem and case.

 Service   02/04/2019            Draft: Draft Notice of Corrected Creditors’                           2.20   $400,00                              $880.00
                                 Addresses. (0.8). Begin drafting motion to
                                 reject lease (1.4).

 Service   02/05/2019            Communications: Correspond with Mr.                                   0.90   $400.00                              $360.00
                                 Barnhardt, counsel for Goodman Factors,
                                 regarding violation of automatic stay,

 Service   02/06/2019            Draft: Prepare first draft of budget                                  1.50 $400.00                                $600.00


 Service   02/08/2019           Communications: Telephone conference                                   0.20 $400.00     1 0 0 , 0 %                    $0.00
                                with Mr. Roberts regarding budget (NO
                                 CHARGE),

 Service   02/08/2019           Communications: Telephone conference                                   0,70 $400,00                                $280,00
                                with Mr. Roberts, Ms. Wright and others
                                 regarding budget and other bankruptcy
                                 matters.


 Service   02/10/2019            Draft: Prepare motion to reject lease for                             2.00   $400.00                              $800.00
                                 10700 Sikes Place


 Service   0 2 / 11 / 2 0 1 9    Communications: Telephone call with Mr.                               0.80   $400,00                              $320.00
                                 Schilli, counsel for Fontem, regarding
                                 hearing (charge 0.1 only). Email with Mr.
                                 Guyden, counsel for Fontem, regarding
                                 information request (0.3). Multiple email
                                 regarding motion to reject lease (0.4).

 Service   0 2 / 11 / 2 0 1 9    Draft: Prepare quarterly cash collateral                              0.60 $400.00                                $240.00
                                 budget

 Service   0 2 / 11 / 2 0 1 9    Draft: Continue work on cash collateral                               1.30 $400.00                                $520.00
                                 budget

 Service   0 2 / 11 / 2 0 1 9    Communications: Telephone conference                                 30.00   $400.00                         $12,000.00
                                w i t h M r. R o b e r t s e t a l . t o d i s c u s s c a s h

                                collateral budget.

 Service   02/12/2019            Draft: Revise and circulate cash collateral                           0.30   $400,00                              $120.00

                                 budget

 Service   02/12/2019           Communications: Email with Mr. Guyder,                                 0.40 $400.00                                $160.00
                                counsel for Fontem, regarding document




                                                                            Page 2of 5

                                                                                                                                   [EXHIBIT 1]
Case 19-30083           Doc 194              Filed 10/03/19 Entered 10/03/19 19:04:00                                Desc Main
                                             Document      Page 11 of 13
                                                                                               I n v o i c e # 11 3 0 - 1 0 / 0 3 / 2 0 1 9




                         production for intellectual property license
                         claim


 Service   02/12/2019    Court; Hearing on first day motions.                   2.30 $400.00                                $920.00

 Service   02/14/2019    Draft: Work on orders and notice of                    4.50 $400.00                             $1,800.00
                         continued hearing on cash collateral.

 Service   02/15/2019    Draft: Work on orders for first day motions.           1.80 $400.00                                $720.00

 Service   02/19/2019    Draft: Work on orders for first day motions.           2.90 $400.00                             $1,160.00
                         Finish and proof same.

 Service   02/19/2019    Draft: Prepare draft letter to Fontem and              0.90 $400.00                                $360.00
                        circulate same for review and comment.


 Service   02/19/2019    Draft: Draft motion to reject lease at Sikes           2.80 $400.00                             $1,120.00
                         Place. Circulate same.


 Service   02/20/2019   Communications: Telephone conference                    0.30 $400.00     1 0 0 . 0 %                    $0.00
                        with Messrs. Howard, McGill and Roberts
                        regarding asset sale. (NO CHARGE)

 Service   02/20/2019   C o m m u n i c a t i o n s : E m a i l t o M r.        0.30 $400.00                                $120.00
                         Fajgenbaum, Judge Whitley's law clerk,
                        regarding payments made on prepetition
                        debts.


 Service   02/20/2019   Draft; Revise Bank Account order and send               0.30 $400.00                                $120.00
                        to BA for approval.

 Service   02/20/2019   Draft: Prepare and upload orders.                       0.60 $400.00     1 0 0 . 0 %                    $0.00


 Service   02/20/2019   Communications: Telephone conference                    0.50   $400.00                              $200.00
                        with Ms. Abel, US Bankruptcy
                        Administrator, regarding budget and and
                        other matters in case.


 Service   02/20/2019   Draft; Further work on Ballantyne Brands                1.00 $400.00                                $400.00
                        orders.


 Service   02/20/2019   Draft: Prepare draft letter to Fontem                   0.90 $400.00                                $360.00
                        regarding past due license fees and license
                        fees during bankruptcy.

 Service   02/20/2019   Draft: Revise and update motion to reject               0.50 $400.00                                $200.00
                        lease. Email same to Ms. Wright for review
                        with respect to representation that DSC will
                        pay rent at new office space.

 Service   02/21/2019   Draft; Revise, finish and file motion to reject         1.90   $400.00                              $760.00
                        lease and to abandon property. Prepare
                        and file notice of opportunity for hearing on
                        motion.


 Service   02/21/2019   Communications; Telephone call with Clerk               0.20   $400.00                                $80.00
                        of Court regarding whether to file motion to
                        reject lease and to abandon property as a




                                                                   Page 3of 5
                                                                                                            [EXHIBIT 1]
Case 19-30083           Doc 194        Filed 10/03/19 Entered 10/03/19 19:04:00                                    Desc Main
                                       Document      Page 12 of 13
                                                                                             I n v o i c e # 11 3 0 - 1 0 / 0 3 / 2 0 1 9




                         motion to assume/reject or as amotion to
                         abandon.


 Service   02/21/2019    Communications: Review order granting                0.20    $400.00                               $80.00
                         motion to use pre-petition bank accounts.
                         Telephone conference with Mr.
                         Fajgenbaum regarding email regarding pre¬
                         petition checks that cleared after the
                         petition date.

 Expense 02/21/2019      Reimbursable expenses: Copy costs for                 1.00 $179.86                               $179.86
                         mailing of cash collateral and notice of
                         hearing

 Service   02/22/2019    Communications: Telephone call with                  0.40 $400.00                                $160.00
                         Messrs. Howard, McGill, Rothman, et al.
                         regarding Fontem and other issues.

 Expense 02/22/2019      Postage: Postage for mailing First Day                1.00    $75.55                               $75.55
                         Motions and Notices on all creditors.


 Expense 02/22/2019     Filing Fee: Filing Fee re motion to reject            1.00 $181.00                                $181.00
                        Sikes Place lease and to abandon property

 Service   02/25/2019   Communications: Telephone call with                   0.20 $400.00                                  $80.00
                        prospective investment banker regarding
                        proposed section 363 sale.

 Service   02/25/2019   Draft: Prepare responses to Bankruptcy                0.60 $400.00                                $240.00
                        Administrator's questions regarding budget.

 Service   02/25/2019   Communications: Email with Mr. Guyder, et             0.50    $400.00                            $200.00
                        al., regarding Fontem issues. Email with
                        Ms. Abel and Ms. Kenny regarding budget
                        and Fontem issue.


 Service   02/25/2019   Draft: Revise and circulate cash collateral           0.60 $400.00                               $240.00
                        budget

 Service   02/27/2019   Court: Attend 341 Meeting                             1.00 $400.00                               $400.00

 Service   03/04/2019   Preparation: Prepare files to transfer to Mr.         3.00 $400.00      1 0 0 . 0 %                   $0.00
                        Wright (NO CHARGE)

                                                                        Line Item Discount Subtotal                  -$2,660.00


                                                                                                  To t a l          $32,976.41




Detailed Statement of Account



 Current Invoice




                                                     Page 4of 5
                                                                                                         [EXHIBIT 1]
Case 19-30083          Doc 194            Filed 10/03/19 Entered 10/03/19 19:04:00                       Desc Main
                                          Document      Page 13 of 13
                                                                                   I n v o i c e # 11 3 0 - 1 0 / 0 3 / 2 0 1 9




     Invoice Number            Due On             Amount   Due       Payments Received                Balance Due


 11 3 0                      11 / 0 2 / 2 0 1 9       $32,976.41                        $0.00              $32,976.41

                                                                        Outstanding Balance                $32,976.41

                                                                   Total Amount Outstanding                $32,976.41




Please make all amounts payable to: Pearce Law PLLC

Please pay within 10 days.




                                                    Page 5of 5
                                                                                               [EXHIBIT 1]
